Citation Nr: 1826188	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  08-29 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 10 percent for residual left hand pain; metacarpal fracture.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from September 1977 to September 1980 and from July 1981 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied a higher rating for residuals of a left hand metacarpal fracture (left hand disability).

The Board previously denied the claim in August 2012.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded the matter back to the Board in November 2013 for action consistent with the terms of the JMR.  The Board then remanded the matter for additional development in October 2014 and September 2016.


FINDING OF FACT

During the appeal period, the Veteran's left hand disability has been manifested by mild incomplete paralysis of the median nerve.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for residual left hand pain; metacarpal fracture, is denied.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, 4.120, 4.124a, Diagnostic Codes 5227, 8715 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating," is appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Historically, the Veteran was granted service connection for a fracture of the fourth metacarpal on his left hand.  See July 1986 Rating Decision.  He was assigned a rating under Diagnostic Code (DC) 5299-5227.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits.

DC 5227 provides for a 0 percent rating for ankylosis of the ring or little finger.  Generally, ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  However, VA examinations from January 2008, July 2012 and March 2015 specifically noted that no ankylosis was present, and the remaining evidence does not affirmatively document the presence of ankylosis.

During the March 2015 VA examination, the Veteran reported flare-ups of the joint, during which he was unable to lift or carry heavy things.  The examiner stated that the examination was not being conducted during a flare-up, and therefore she could only speculate on the level of functional ability during a flare-up.  In a May 2015 submission, the Veteran's representative argued that this examination was inadequate.  He argued that if the Veteran had more limited motion during a flare-up, the examiner could have asked him to demonstrate the degree of limitation or provided an informed opinion regarding flare-ups based on the Veteran's description of them.  However, as noted above, the current rating contemplates ankylosis, including unfavorable ankylosis, of the ring finger for which the Veteran is service-connected.  To the extent that he was further limited in his range of motion during flare-ups, this would still not give rise to a higher rating. 

The Veteran's left hand disability was recharacterized under DC 5227-8715 in July 1995.  DC 8715 addresses neuralgia of the median nerve, and is predicated on DC 8515.  Under DC 8515, for the Veteran's left (non-dominant) hand, mild incomplete paralysis of the median nerve warrants a 10 percent rating.  Moderate and severe incomplete paralysis warrant 20 and 40 percent ratings, respectively.  A 60 percent rating is assigned for complete paralysis, which is manifested by symptoms such as the hand being inclined to the ulnar side; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand; absence of index finger flexion; inability to make a fist, with the index and middle fingers remaining extended; defective opposition and abduction of the thumb; and pain with trophic changes.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120. 

Descriptive terms such as "mild," "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  However, VA's adjudication manual states that mild incomplete paralysis involves a disability limited to sensory deficits that are lower graded, less persistent or affecting a small area; or a very minimal reflex or motor abnormality.  Moderate incomplete paralysis involves combinations of significant sensory changes and reflex or motor changes of a lower degree, or motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate.  In severe cases, expect motor and/or reflex impairment at a grade reflecting a very high level of limitation or disability (for example, atrophy, weakness, or diminished or hyperactive reflexes).  Trophic changes may be seen in severe longstanding neuropathy cases.  See M21-1 III.iv.4.N.4.c.

The Board finds that a rating higher than 10 percent is not warranted in this case.  A January 2008 VA examination documented normal grip strength, and the examiner found that the Veteran was able to use his hand to push, pull and twist.  He also had adequate dexterity in the hand for twisting, probing, touching, and expressing.  VA treatment records from July 2008 recorded normal reflexes and strength.  Additional records in August 2008 noted no gross motor or sensory deficits.  These findings, which are essentially normal, do not correspond to the criteria for moderate incomplete paralysis.

For the portion of the appeal period from July 2009 through September 2011, the JMR instructed the Board to discuss whether a staged rating was warranted, particularly based on an August 2009 private medical report.  Notably, that report was generated based on physical findings recorded in July 2009.

The August 2009 private report stated that there was marked weakness in left grip strength, as well as dysesthesias in the upper limb.  A February 2011 disability benefits questionnaire (DBQ) submitted by the Veteran also noted marked weakness with grip, as well as limited fine motor coordination and limitations on repetitive hand use.  While these findings do indicate a higher level of impairment, other VA records from this period indicate otherwise.  VA records from July 2009, November 2009 and February 2010 show no gross motor or sensory deficit.  In May 2010, the Veteran had normal strength and reflexes, and the only documented sensory abnormalities were located in the lower extremities.  Additional records from September 2010 and December 2010 noted no gross motor or sensory deficits, and a December 2010 VA examination for the spine recorded normal upper extremity reflexes.  Records from March 2011, generated shortly after the February 2011 DBQ, documented normal strength, reflexes and sensation.

In sum, while the August 2009 and February 2011 findings might correspond with a higher rating, additional records generated in close proximity reflect a level of impairment consistent with the current 10 percent rating.  Indeed, when asked to comment on the August 2009 report, a March 2017 VA examiner could not explain the basis for those findings, and instead noted that various records generated before and after demonstrated a lesser degree of impairment.  Therefore, a staged rating based on the August 2009 and February 2011 findings is not appropriate.

The remainder of the evidence also does not support a higher rating.  A September 2011 VA examination noted normal upper extremity function.  A July 2012 VA examination noted left grip strength of 4/5, consistent with mild impairment under the current 10 percent rating.  

A March 2015 VA examination recorded normal strength, except grip strength of 4/5.  Reflexes were normal, though sensation was decreased.  The examiner assessed an overall level of mild incomplete paralysis.  VA records from November 2015 documented normal strength and reflexes, with decreased sensation distally.  Collectively, these findings are consistent with the VA Manual's guidelines regarding mild incomplete paralysis (a disability limited to sensory deficits that are lower graded, less persistent or affecting a small area; or a very minimal reflex or motor abnormality).

In addition to the above, VA records from October 2011, January 2012, September 2012, January 2013, June 2013, February 2014, July 2014, June 2015, December 2015, September 2016, February 2017, August 2017 and January 2018 all noted no gross motor or sensory deficits.

In evaluating the Veteran's claim, the Board has considered his own statements regarding the severity of his left arm condition.  During his VA examinations, he reported experiencing pain, numbness and cramps.  However, the Veteran's account of his symptomatology does not support a finding of moderate incomplete paralysis when viewed alongside the objective medical findings of motor function, reflexes and sensation described above.


ORDER

A rating higher than 10 percent for residual left hand pain; metacarpal fracture is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


